Citation Nr: 9921558	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to reopen 
the veteran's claim for service connection for a stomach 
condition.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found no new and material evidence had been submitted to warrant 
reopening the veteran's claim for service connection for a 
stomach disorder.  

This claim was originally presented to the Board in September 
1997, at which time no new and material evidence was found with 
which to reopen the veteran's claim.  The veteran subsequently 
appealed this decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  In the course of that appeal, the VA filed an 
October 1998 Motion to Remand and Stay Proceedings, and this was 
granted by the Court in December 1998.  Thus, the September 1997 
Board decision has been vacated, and the appeal has been returned 
to the Board for reconsideration.  


REMAND

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the 
instructions in this remand should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instruction completely.  

Subsequent to the Board's 1997 decision, the United States Court 
of Appeals for the Federal Circuit invalidated the definition of 
"new and material evidence" outlined in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).    Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The current and sole standard for assessing new and 
material evidence is 38 C.F.R. § 3.156 (1998).  Procedural 
fairness requires that the case be adjudicated by the RO under 
the correct standard before the Board reviews the claim.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 


Accordingly this case is remanded for the following action:

The RO should review the issue of 
whether new and material evidence 
has been submitted to reopen the 
previously-denied claim for 
service connection for a 
gastrointestinal disability.  In 
doing so, the RO must apply only 
the legal standard stated in 
38 C.F.R. § 3.156.

If the claim is not resolved to the satisfaction of the 
appellant, the RO should send the appellant and his 
representative a supplemental statement of the case.  After the 
veteran and his representative have been given an opportunity to 
respond to the supplemental statement of the case, the claims 
folder should be returned to the Board for further appellate 
review.  No action is required of the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


